DETAILED ACTION
This is in response to the Request for Continued Examination filed 1/27/2021 wherein claims 1-13 and 19-23 are canceled and claims 14-18 and 24-34 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 and 24-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
Claim 14 recites the limitations “wherein the plurality of swirler airflows account for thirty-five percent of a total airflow into the combustor chamber, the plurality of quench airflows account for thirty-five percent of the total airflow into the combustion chamber, and the plurality of trim airflows account for five percent of the total airflow into the combustion chamber” in lines 12-15. Claim 29 recites the limitations “the plurality of swirler airflows accounting for thirty-five percent of a total airflow into the combustion chamber … the plurality of quench airflows accounting for thirty-five percent of the total airflow into the combustion chamber … the plurality of trim airflows accounting for five percent of the total airflow into the combustion chamber” in lines 4-5, 7-8, and 10-11. Claim 30 recites the limitations “the plurality of quench airflows account for thirty-five percent of a total airflow into the combustion chamber of the combustor … the plurality of trim airflows account for five percent of the total airflow into the combustion chamber of the combustor … the plurality of swirler airflows account for thirty-five percent of the total airflow into the combustor chamber” in lines 5-6, 10-11, and 17-18. Applicant’s specification states “Generally, the disclosed non-limiting embodiment, approximately 35% of the total airflow into the combustor section 26 enters the swirler 90; 25% is utilized for liner assembly cooling; 35% is utilized as quench flow; and 5% is trim flow. The quench hole 122 through the outer combustor liner assembly 60 and the quench hole 124 through the inner combustor liner assembly provide a generally two-thirds / one-thirds flow split of the 35%” (Paragraph 0063 of Applicant’s specification). However, Applicant’s specification does not describe and the drawings do not show the structural details of the combustor, such as the dimensions of the combustor annulus or the specific number, location, and size of the swirler openings, quench openings, and trim openings that would result in the claimed airflow split. Applicant’s specification also does not describe what combustion dynamics are necessary to result in chamber pressures that would achieve the claimed airflow percentages.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the claimed airflow percentages required by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one or ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claims 15-18, 24-28, and 32-33 are rejected for the same reasons above based on their dependency to Claim 14.
Claim 34 is rejected for the same reasons above based on its dependency to Claim 29.
Claim 31 is rejected for the same reasons above based on its dependency to Claim 30.

Claim 31 recites the limitation “the plurality of cooling airflows account for twenty-five percent of the total airflow into the combustion chamber of the combustor” in lines 3-4. Claim 32 recites the limitation “wherein the plurality of cooling airflows account for twenty-five percent of the total airflow into the combustion chamber” in lines 4-5. Claim 34 recites the limitation “the plurality of cooling airflows account for twenty-five percent of the total airflow into the combustion chamber” in lines 3-4.  Applicant’s specification states “Generally, the disclosed non-limiting embodiment, approximately 35% of the total airflow into the combustor section 26 enters the swirler 90; 25% is utilized for liner assembly cooling; 35% is utilized as quench flow; and 5% is trim flow. The quench hole 122 through the outer combustor liner assembly 60 and the quench hole 124 through the inner combustor liner assembly provide a generally two-thirds / one-thirds flow split of the 35%” (Paragraph 0063 of Applicant’s specification). However, Applicant’s specification does not describe and the drawings do not show the structural details of the combustor, such as the dimensions of the combustor annulus or the specific number, location, and size of the swirler openings, quench openings, and trim openings that would result in the claimed airflow split. Applicant’s specification also does not describe what combustion dynamics are necessary to result in chamber pressures that would achieve the claimed airflow percentages.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the claimed airflow percentages required by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one or ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.

Claim 33 recites the limitation “the plurality of outer quench holes and the plurality of inner quench holes provide a two-thirds to one-third split of the total quench air into the combustion chamber” in lines 5-6. Applicant’s specification states “Generally, the disclosed non-limiting embodiment, approximately 35% of the total airflow into the combustor section 26 enters the swirler 90; 25% is utilized for liner assembly cooling; 35% is utilized as quench flow; and 5% is trim flow. The quench hole 122 through the outer combustor liner assembly 60 and the quench hole 124 through the inner combustor liner assembly provide a generally two-thirds / one-thirds flow split of the 35%
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the claimed airflow percentages required by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one or ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 17-18, 24, 28-30, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves et al. (US 2003/0177769) in view of Myers et al. (US 5,331,805) and Armstrong et al. (US 2011/0067405).
Regarding Independent Claim 14, Graves teaches (Figures 1-9) a method of operating a combustor (14) in a gas turbine engine (10), the combustor (14) comprising a combustion chamber (24), the method comprising:
directing a plurality of swirler airflows (the airflows A through the plurality of openings 54 each receiving a swirler 71, see Figure 4 and Paragraph 0027) through a swirler (71) into the combustion chamber (24);
directing a plurality of quench airflows (the airflows B through apertures 62 and 64, see Figure 4) through a plurality of quench holes (62 and 64) into a quench zone (at 58) of the combustion chamber (24); and
directing a plurality of trim airflows (through 66; although Figure 4 schematically shows only one hole 66, Paragraph 0054 states that more than one aperture 66 can be employed in the inner and outer liners 32, 34) respectively through a grouping of trim holes (66; although Figure 4 schematically shows only one hole 66, Paragraph 0054 states that more than one aperture 66 can be employed in the inner and outer liners 32, 34) into the combustion chamber (24). Although Graves illustrates in Figure 4 a trim hole (66) being located downstream from and associated with the quench hole (62 or 64), Graves does not teach that the grouping of trim holes includes a subset of the plurality of trim holes, wherein each of the plurality of groupings is located downstream from and associated with a respective one of the plurality of quench holes, or wherein the plurality of swirler airflows account for thirty-five percent of a total airflow into the combustion chamber, the plurality of quench airflows account for thirty-five percent of the total airflow into the combustion chamber, and the plurality of trim airflows account for five percent of the total airflow into the combustion chamber.
Graves does teach, however, that “[i]t is within the scope of this invention and understood by those skilled in the art, that the number and placement of the dilution hole 66 is based on a reduction of the temperature at zero percent span” (Paragraph 0055). Therefore, the number and placement of dilution hole(s) are recognized as result effective variables, i.e. variables which achieve a recognized In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05 II B. In this case, the recognized result is that the number and placement of dilution hole(s) have a direct result on the reduction of the temperature at zero percent span. 
Thus, since the general conditions of the claim, i.e. that the number and placement of dilution hole(s) can be adjusted in order to provide a desired reduction of the temperature at zero percent span, were disclosed in the prior art by Graves, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time of the invention to include a desired number and placement of dilution hole(s) as taught by Graves in order to achieve a desired reduction of the temperature at zero percent span (Paragraph 0054). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II A.
Graves does not teach wherein the plurality of swirler airflows account for thirty-five percent of a total airflow into the combustion chamber, the plurality of quench airflows account for thirty-five percent of the total airflow into the combustion chamber, and the plurality of trim airflows account for five percent of the total airflow into the combustion chamber.
Myers teaches (Figures 1-3) the concept (see Figures 1 and 2) of distributing a percentages of the total airflow between the swirler (20% to swirlers in Figure 1 and 10% to swirlers in Figure 2), the quench holes (30% to the primary jets in Figure 1 and 15% to the primary jets in Figure 2), and the trim holes (the remainder of the airflow is dedicated to cooling and dilution; see Figures 1 and 2) to achieve acceptable back pressure on the airflow, flame stabilization, adequate mixing for efficient combustion, and reasonable thermal variations (Column 1, line 55 – Column 2, line 20 of Myers). Armstrong teaches that the gas turbine engine combustion system performance is primarily a function of the required air flow split for combustion and liner cooling (see Paragraph 0157).Therefore, the percentage distribution of the total airflow in the combustor is recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is the that the amount of airflow through the inner liner wall, outer liner wall, and the transverse endwall can be adjusted such that unacceptable back pressure is not introduced, 
Therefore, since the general conditions of the claim, i.e. that the amount of airflow split between the swirlers, quench holes, and trim holes can be optimized, were disclosed in the prior art by Myers and Armstrong, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the concept of splitting the airflow, as taught by Myers and Armstrong, in order to avoid unacceptable back pressure and thermal variations, while accomplishing flame stabilization and adequate mixing for efficient combustion (Column 1, line 55 – Column 2, line 20 of Myers) and also to provide the desired system performance (see Paragraph 0157 of Armstrong). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 17, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves in view of Myers and Armstrong does not teach wherein a first of the plurality of groupings of trim holes consists of three trim holes.
Graves does teach, however, that “[i]t is within the scope of this invention and understood by those skilled in the art, that the number and placement of the dilution hole 66 is based on a reduction of the temperature at zero percent span” (Paragraph 0055). Therefore, the number of dilution hole(s) are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05 II B. In this case, the recognized result is that the number of dilution hole(s) have a direct result on the reduction of the temperature at zero percent span. 
Thus, since the general conditions of the claim, i.e. that the number of dilution hole(s) can be adjusted in order to provide a desired reduction of the temperature at zero percent span, were disclosed in the prior art by Graves, it is not inventive to discover the optimum workable range by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II A.
Regarding Claim 18, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves in view of Myers and Armstrong does not teach wherein each of the plurality of trim holes in a first of the plurality of groupings of trim holes is circumferentially offset from a respective one of the plurality of quench holes.
Graves does teach, however, that “[i]t is within the scope of this invention and understood by those skilled in the art, that the number and placement of the dilution hole 66 is based on a reduction of the temperature at zero percent span” (Paragraph 0055). Therefore, the placement of dilution hole(s) are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05 II B. In this case, the recognized result is that the placement of dilution hole(s) have a direct result on the reduction of the temperature at zero percent span. 
Thus, since the general conditions of the claim, i.e. that the placement of dilution hole(s) can be adjusted in order to provide a desired reduction of the temperature at zero percent span, were disclosed in the prior art by Graves, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time of the invention to include the placement of dilution hole(s) as taught by Graves in order to achieve a desired reduction of the temperature at zero percent span (Paragraph 0054). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II A.
Regarding Claim 24, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves further teaches (Figures 1-9) wherein a first of the plurality of swirlers swirler vanes 70 swirl the air and promote mixing of the fuel and air – see Paragraph 0031) from outside (at 44) of the combustion chamber (24) to provide a first of the plurality of swirler airflows (A; see Figure 4).
It is noted, as discussed above, that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Regarding Claim 28, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves further teaches (Figures 1-9) mixing the plurality of swirler airflows (A; see Figures 3-4) with fuel (“The air is swirled at the point of injection of the fuel from the swirler71. The swirler vanes 70 swirl the air and promote mixing of the fuel and the air” - see Paragraph 0034) to provide a fuel-air mixture (through 54; see Paragraph 0032) within the combustion chamber (24).

Regarding Independent Claim 29, Graves teaches (Figures 1-9) a method of operating a combustor (14) in a gas turbine engine (10), the combustor (14) comprising a combustion chamber (24), the method comprising:
directing a plurality of swirler airflows (the combustor chamber 24 includes a plurality of openings 54, wherein each opening 54 includes a swirler 71 and its associated airflow A; see Paragraph 0027 and Figures 3-4) respectively through a plurality of swirlers (71, each fuel nozzle 46 is received in a swirler; see Paragraph 0027) into the combustion chamber (24);
directing a plurality of quench airflows (B; see Figures 3-4) respectively through a plurality of quench holes (62, 64) into the combustion chamber (24); and
directing a plurality of trim airflows (through 66, although Figure 4 schematically shows only one hole 66, Paragraph 0054 states that more than one aperture 66 can be employed in the inner and outer liners 32, 34) respectively through a plurality of trim holes (66; although Figure 4 schematically shows only one hole 66, Paragraph 0054 states that more than one aperture 66 can be employed in the inner and outer liners 32, 34) into the combustion chamber (24). Although Graves illustrates in Figure 4 a trim hole (66) being located downstream from and associated with the quench hole (62 or 64), Graves does 
Graves does teach, however, that “[i]t is within the scope of this invention and understood by those skilled in the art, that the number and placement of the dilution hole 66 is based on a reduction of the temperature at zero percent span” (Paragraph 0055). Therefore, the number and placement of dilution hole(s) are recognized as result effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05 II B. In this case, the recognized result is that the number and placement of dilution hole(s) have a direct result on the reduction of the temperature at zero percent span. 
Thus, since the general conditions of the claim, i.e. that the number and placement of dilution hole(s) can be adjusted in order to provide a desired reduction of the temperature at zero percent span, were disclosed in the prior art by Graves, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time of the invention to include a desired number and placement of dilution hole(s) as taught by Graves in order to achieve a desired reduction of the temperature at zero percent span (Paragraph 0054). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II A.
Graves does not teach wherein the plurality of swirler airflows account for thirty-five percent of a total airflow into the combustion chamber, the plurality of quench airflows account for thirty-five percent of the total airflow into the combustion chamber, and the plurality of trim airflows account for five percent of the total airflow into the combustion chamber.
Myers teaches (Figures 1-3) the concept (see Figures 1 and 2) of distributing a percentages of the total airflow between the swirler (20% to swirlers in Figure 1 and 10% to swirlers in Figure 2), the quench holes (30% to the primary jets in Figure 1 and 15% to the primary jets in Figure 2), and the trim holes (the remainder of the airflow is dedicated to cooling and dilution; see Figures 1 and 2) to achieve acceptable back pressure on the airflow, flame stabilization, adequate mixing for efficient combustion, and reasonable thermal variations (Column 1, line 55 – Column 2, line 20 of Myers). Armstrong teaches that the gas turbine engine combustion system performance is primarily a function of the required air flow split for combustion and liner cooling (see Paragraph 0157).Therefore, the percentage distribution of the total airflow in the combustor is recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is the that the amount of airflow through the inner liner wall, outer liner wall, and the transverse endwall can be adjusted such that unacceptable back pressure is not introduced, flame stabilization is achieved, adequate mixing for efficient combustion is accomplished, excessive thermal variations in the gas flow is avoided (Column 1, line 55 – Column 2, line 20 of Myers) and also that the distribution of the air flow split determines the achievable system performance (see Paragraph 0157 of Armstrong).
Therefore, since the general conditions of the claim, i.e. that the amount of airflow split between the swirlers, quench holes, and trim holes can be optimized, were disclosed in the prior art by Myers and Armstrong, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the concept of splitting the airflow, as taught by Myers and Armstrong, in order to avoid unacceptable back pressure and thermal variations, while accomplishing flame stabilization and adequate mixing for efficient combustion (Column 1, line 55 – Column 2, line 20 of Myers) and also to provide the desired system performance (see Paragraph 0157 of Armstrong). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Regarding Independent Claim 30, Graves teaches (Figures 1-9) a combustor (14) for a gas turbine engine (10), the combustor (14) comprising:
a liner assembly (32,34) with a plurality of quench holes (62, 64) and a plurality of trim holes (66; although Figure 4 schematically shows only one hole 66, Paragraph 0054 states that more than one aperture 66 can be employed in the inner and outer liners 32, 34), and each trim hole (66) arranged aft of and associated with (see Figures 3-4) a respective one of the quench holes (62, 64);
the plurality of quench holes (62, 64) configured to respectively direct a plurality of quench airflows (the airflows B through apertures 62 and 64, see Figure 4) into a combustion chamber (24) of the combustor (14) and the plurality of trim holes (66; although Figure 4 schematically shows only one hole 66, Paragraph 0054 states that more than one aperture 66 can be employed in the inner and outer liners 32, 34) configured to respectively direct a plurality of trim airflows (through 66; although Figure 4 schematically shows only one hole 66, Paragraph 0054 states that more than one aperture 66 can be employed in the inner and outer liners 32, 34) into the combustion chamber (24) of the combustor (14);
a bulkhead assembly (48) transverse to (see Figures 3-4) the liner assembly (32, 34); and
a plurality of swirlers (71) mounted to (see Figures 3-4) the bulkhead assembly (48), the plurality of swirlers (71) configured to mix a plurality of swirler airflows (the airflows A through the plurality of openings 54 each receiving a swirler 71, see Figure 4 and Paragraph 0027) with fuel (from 46) to provide a fuel-air mixture (Paragraph 0031) into a combustion chamber (24) of the combustor (14). Although Graves illustrates in Figure 4 a trim hole (66) being located downstream from and associated with the quench hole (62 or 64), Graves does not teach a plurality of trim hole groupings, each trim hole grouping including a plurality of trim holes, and each of the trim hole groupings arranged aft of and associated with a respective one of the quench holes, or wherein the plurality of swirler airflows account for thirty-five percent of a total airflow into the combustion chamber, the plurality of quench airflows account for thirty-five percent of the total airflow into the combustion chamber, the plurality of trim airflows account for five percent of the total airflow into the combustion chamber.
Graves does teach, however, that “[i]t is within the scope of this invention and understood by those skilled in the art, that the number and placement of the dilution hole 66 is based on a reduction of the temperature at zero percent span” (Paragraph 0055). Therefore, the number and placement of In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05 II B. In this case, the recognized result is that the number and placement of dilution hole(s) have a direct result on the reduction of the temperature at zero percent span. 
Thus, since the general conditions of the claim, i.e. that the number and placement of dilution hole(s) can be adjusted in order to provide a desired reduction of the temperature at zero percent span, were disclosed in the prior art by Graves, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time of the invention to include a desired number and placement of dilution hole(s) as taught by Graves in order to achieve a desired reduction of the temperature at zero percent span (Paragraph 0054). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II A.
Graves does not teach wherein the plurality of swirler airflows account for thirty-five percent of a total airflow into the combustion chamber, the plurality of quench airflows account for thirty-five percent of the total airflow into the combustion chamber, and the plurality of trim airflows account for five percent of the total airflow into the combustion chamber.
Myers teaches (Figures 1-3) the concept (see Figures 1 and 2) of distributing a percentages of the total airflow between the swirler (20% to swirlers in Figure 1 and 10% to swirlers in Figure 2), the quench holes (30% to the primary jets in Figure 1 and 15% to the primary jets in Figure 2), and the trim holes (the remainder of the airflow is dedicated to cooling and dilution; see Figures 1 and 2) to achieve acceptable back pressure on the airflow, flame stabilization, adequate mixing for efficient combustion, and reasonable thermal variations (Column 1, line 55 – Column 2, line 20 of Myers). Armstrong teaches that the gas turbine engine combustion system performance is primarily a function of the required air flow split for combustion and liner cooling (see Paragraph 0157).Therefore, the percentage distribution of the total airflow in the combustor is recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is the that the amount of airflow through the inner liner wall, outer liner wall, 
Therefore, since the general conditions of the claim, i.e. that the amount of airflow split between the swirlers, quench holes, and trim holes can be optimized, were disclosed in the prior art by Myers and Armstrong, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the concept of splitting the airflow, as taught by Myers and Armstrong, in order to avoid unacceptable back pressure and thermal variations, while accomplishing flame stabilization and adequate mixing for efficient combustion (Column 1, line 55 – Column 2, line 20 of Myers) and also to provide the desired system performance (see Paragraph 0157 of Armstrong). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 33, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves in view of Myers and Armstrong does not teach, as discussed so far, wherein the total quench air into the combustion chamber comprises the plurality of quench airflows; the plurality of quench holes include a plurality of outer quench holes in an outer liner and a plurality of inner quench holes in an inner liner; and the plurality of outer quench holes and the plurality of inner quench holes provide a two-thirds to one-third split of the total quench air into the combustor chamber.
Myers teaches (Figures 1-3) that the total quench air (from the OD primary jets and the ID primary jets at 46a; see Figures 1-2) into the combustion chamber (at 19) comprises the plurality of quench airflows (see Figures 1-2); the plurality of quench holes (the OD primary jets and the ID primary jets; see Figures 1 and 2) include a plurality of outer quench holes (the OD primary jets; see Figures 1 and 2) in an outer liner (22a, 22) and a plurality of inner quench holes (the ID primary jets; see Figures 1 and 2) in an inner liner (20a, 20); and the plurality of outer quench holes (the OD primary jets; see Figures 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Graves in view of Myers and Armstrong to have the total quench air into the combustion chamber comprising the plurality of quench airflows; the plurality of quench holes including a plurality of outer quench holes in an outer liner and a plurality of inner quench holes in an inner liner; and the plurality of outer quench holes and the plurality of inner quench holes provide a two-thirds to one-third split of the total quench air into the combustor chamber, as taught by Myers, in order to achieve acceptable back pressure on the airflow, flame stabilization, adequate mixing for efficient combustion, and reasonable thermal variations (Column 1, line 55 – Column 2, line 20 of Myers).

Claims 15-16, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves et al. (US 2003/0177769) in view of Myers et al. (US 5,331,805) and Armstrong et al. (US 2011/0067405) as applied to claim 14 above, and further in view of Burd et al. (US 2007/0125093).
Regarding Claim 15, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves further teaches (Figures 1-9) wherein the combustor (14) comprises an inner liner (32) and an outer liner (34) radially outboard of the inner liner (32), the plurality of quench holes (62, 64) includes an inner quench hole (62) formed on the inner liner (32) and an outer quench hole (64) formed on the outer liner (34). Graves does not teach wherein the combustor comprises an inner heat shield and an outer heat shield radially outboard of the inner heat shield; and the plurality of quench holes includes a plurality of inner quench holes and a plurality of outer quench holes, the plurality of inner quench holes are formed in the inner heat shield; and the plurality of outer quench holes are formed in the outer heat shield.
Burd teaches (Figures 1-5) wherein the combustor (10) comprises an inner heat shield (60) and an outer heat shield (46) radially outboard of the inner heat shield (60); a plurality of quench holes (116, 118) including a plurality of inner quench holes (116, 118 located on the inner heat shield 60; see Figures 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graves in view of Myers and Armstrong to include the combustor comprising an inner heat shield and an outer heat shield radially outboard of the inner heat shield; and the plurality of quench holes includes a plurality of inner quench holes and a plurality of outer quench holes, the plurality of inner quench holes are formed in the inner heat shield; and the plurality of outer quench holes are formed in the outer heat shield, as taught by Burd, in order to protect the inner and outer liners from high temperatures within the combustion chamber (see Figures 2 and 4-5) and to admit air into the combustion chamber along the length of the combustion chamber (Paragraph 0003).
Regarding Claim 16, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves further teaches (Figures 1-9) wherein the combustor (14) comprises an inner liner (32) and an outer liner (34) radially outboard of the inner liner (32), and the plurality of trim holes (66) are formed in the inner liner (the dilution holes 66 are preferably employed in the inner liner 32; see Paragraph 0055 and Figures 3-4). Graves does not teach wherein the combustor comprises an inner heat shield and an outer heat shield radially outboard of the inner heat shield; and the plurality of groupings of trim holes are formed in the inner heat shield.
Burd teaches (Figures 1-5) wherein the combustor (10) comprises an inner heat shield (60) and an outer heat shield (46) radially outboard of the inner heat shield (60); and a plurality of groupings of holes (116, 118, 72) are formed in the inner heat shield (60; see Figures 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graves in view of Myers and Armstrong to include the combustor comprising an inner heat shield and an outer heat shield radially outboard of the inner heat shield and a plurality of groupings of holes are formed in the inner heat shield, as taught by Burd, in order to protect the inner and outer liners from high temperatures within the combustion chamber (see Figures 2 and 4-5) 
Regarding Claim 27, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves in view of Myers and Armstrong does not teach directing cooling air into the combustion chamber through a plurality of cooling film holes.
Burd teaches (Figures 1-5) directing cooling air (from 92, 90) into the combustion chamber (30) through a plurality of cooling film holes (72).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graves in view of Myers and Armstrong to include directing cooling air into the combustion chamber through a plurality of cooling film holes, as taught by Burd, in order to cool the liner heat shields (Paragraph 0034).

Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves et al. (US 2003/0177769) in view of Myers et al. (US 5,331,805) and Armstrong et al. (US 2011/0067405) as applied to claim 14 above, and further in view of Young et al. (US 6,442,940).
Regarding Claim 25, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves further teaches (Figures 1-9) wherein a first of the plurality of swirlers (71) is mounted to a bulkhead (48; see Figures 3-4) of the combustor (14). Graves in view of Myers and Armstrong does not teach that the swirler is mounted to the bulkhead of the combustor vis a braze connection.
Young teaches (Figures 1-3) wherein the swirler (90) is mounted to a bulkhead (74) of the combustor (16) via a braze connection (Column 1, line 64 – Column 2, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graves in view of Myers and Armstrong to include the swirler being mounted to a bulkhead of the combustor via a braze connection, as taught by Young, in order to secure the air swirler and the combustor dome plate in a single brazing operation that is more cost-effective and reliable (Column 1, line 64 – Column 2, line 9).
Regarding Claim 26, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves further teaches (Figures 1-9) wherein a first of the plurality of swirlers (71) is mounted to a bulkhead (48; see Figures 3-4) of the combustor (14). Graves in view of Myers and Armstrong does not explicitly teach that wherein the swirler is mounted to a bulkhead of the combustor without the use of tabs.
Young teaches (Figures 1-3) wherein the swirler (90) is mounted to a bulkhead (74) of the combustor (16) without the use of tabs (see Column 1, line 64 – Column 2, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graves in view of Myers and Armstrong to include the swirler being mounted to a bulkhead of the combustor without the use of tabs, as taught by Young, in order to secure the air swirler and the combustor dome plate in a single brazing operation that is more cost-effective and reliable (Column 1, line 64 – Column 2, line 9).

Claims 31, 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves et al. (US 2003/0177769) in view of Myers et al. (US 5,331,805) and Armstrong et al. (US 2011/0067405) as applied to claims 14, 29 and 30 above, and further in view of Dudebout et al. (US 2009/0084110).
Regarding Claims 31, 32, and 34, Graves in view of Myers and Armstrong teaches the invention as claimed and as discussed above. Graves in view of Myers and Armstrong does not teach, as discussed so far, wherein the liner assembly further includes a plurality of cooling holes configured to respectively direct a plurality of cooling airflows into the combustion chamber of the combustor such that the plurality of cooling airflows account for twenty-five percent of the total airflow into the combustion chamber of the combustor.
Dudebout teaches (Figures 1-3) a liner assembly (110, 112) that includes a plurality of cooling holes (148, 150) configured to respectively direct a plurality of cooling airflows (144, 146) into the combustion chamber (118) of the combustor (100). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graves in view of Myers and Armstrong to include the plurality of cooling 
Myers teaches (Figures 1-3) the concept (see Figures 1 and 2) of distributing a percentages of the total airflow between the swirler, inner diameter primary air jets, outer diameter primary air jets, cooling, and dilution to achieve acceptable back pressure on the airflow, flame stabilization, adequate mixing for efficient combustion, and reasonable thermal variations (Column 1, line 55 – Column 2, line 20 of Myers). Armstrong teaches that the gas turbine engine combustion system performance is primarily a function of the required air flow split for combustion and liner cooling (see Paragraph 0157).Therefore, the percentage distribution of the total airflow in the combustor is recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is the that the amount of airflow through the inner liner wall, outer liner wall, and the transverse endwall can be adjusted such that unacceptable back pressure is not introduced, flame stabilization is achieved, adequate mixing for efficient combustion is accomplished, excessive thermal variations in the gas flow is avoided (Column 1, line 55 – Column 2, line 20 of Myers) and also that the distribution of the air flow split determines the achievable system performance (see Paragraph 0157 of Armstrong).
Therefore, since the general conditions of the claim, i.e. that the amount of airflow split between the swirlers, primary jets, cooling airflow, and dilution airflow can be optimized, were disclosed in the prior art by Myers and Armstrong, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the concept of splitting the airflow, as taught by Myers and Armstrong, in order to avoid unacceptable back pressure and thermal variations, while accomplishing flame stabilization and adequate mixing for efficient combustion (Column 1, line 55 – Column 2, line 20 of Myers) and also to provide the desired system performance (see Paragraph 0157 of Armstrong). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).


Response to Arguments
Applicant’s arguments with respect to claims 14-18 and 24-34 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741